Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 09 July 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hui and Qi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 13-14, 20, 22-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 2013/0114468) in view of Qi et al. (US 2008/0219376).
Regarding claim 1, Hui discloses a method of full-duplex wireless communication operable at a base station (BS) (figs. 1 and 8; para. 34, fourth sentence; para. 35, last two sentences; para. 86, first sentence) comprising: receiving, from a user equipment (UE), a first 
Hui discloses using MIMO and spatial streams or layers (paras. 35 and 64) but does not discloses communicating via a first directional receive beam and a second directional transmit beam. Qi discloses beams for MIMO (fig. 1; para. 16, especially last sentence; para. 27, last two sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have communicating via a first directional receive beam and a second directional transmit beam in the invention of Hui. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing sufficient signal quality in a communication system (Qi, paras. 16 and 25-27; note: beamforming gain and beam steering; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 9, Hui discloses an apparatus for full-duplex wireless communication operable at a base station (BS) (figs. 1 and 8; para. 34, fourth sentence; para. 35, last two sentences; para. 86, first sentence), comprising: a memory; and a processor communicatively coupled to the memory (fig. 11), wherein the processor is configured to: receive, from a user equipment (UE), a first signal (items 157-158, Rx) communicated using one or more first time 
Hui discloses using MIMO and spatial streams or layers (paras. 35 and 64) but does not discloses communicating via a first directional receive beam and a second directional transmit beam. Qi discloses beams for MIMO (fig. 1; para. 16, especially last sentence; para. 27, last two sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have communicating via a first directional receive beam and a second directional transmit beam in the invention of Hui. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing sufficient signal quality in a communication system (Qi, paras. 16 and 25-27; note: beamforming gain and beam steering; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
  Regarding claim 20, Hui discloses a non-transitory computer-readable storage medium that stores instructions that when executed by a processor of an apparatus cause the apparatus to perform a method of full-duplex wireless communication operable at a base station (BS) (figs. 1, 8 and 11; para. 34, fourth sentence; para. 35, last two sentences; para. 86, first sentence), the method comprising: receiving, from a user equipment (UE), a first signal (items 157-158, Rx) communicated using one or more first time resources (para. 44, last two sentences; note: the TX 
Hui discloses using MIMO and spatial streams or layers (paras. 35 and 64) but does not discloses communicating via a first directional receive beam and a second directional transmit beam. Qi discloses beams for MIMO (fig. 1; para. 16, especially last sentence; para. 27, last two sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have communicating via a first directional receive beam and a second directional transmit beam in the invention of Hui. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing sufficient signal quality in a communication system (Qi, paras. 16 and 25-27; note: beamforming gain and beam steering; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 28, Hui discloses an apparatus for full-duplex wireless communication operable at a base station (BS) (figs. 1, 8 and 11; para. 34, fourth sentence; para. 35, last two sentences; para. 86, first sentence), comprising: means (fig. 11) for receiving, from a user equipment (UE), a first signal (items 157-158, Rx) communicated using one or more first time resources (para. 44, last two sentences; note: the TX and RX states of the antennas continue in time; note: well-known space-frequency-time division – para. 44, first through fourth sentences) 
Hui discloses using MIMO and spatial streams or layers (paras. 35 and 64) but does not discloses communicating via a first directional receive beam and a second directional transmit beam. Qi discloses beams for MIMO (fig. 1; para. 16, especially last sentence; para. 27, last two sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have communicating via a first directional receive beam and a second directional transmit beam in the invention of Hui. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing sufficient signal quality in a communication system (Qi, paras. 16 and 25-27; note: beamforming gain and beam steering; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 3, 13 and 22, Hui in view of Qi teaches and makes obvious the method of claim 1, the apparatus of claim 9, and the medium of claim 20, wherein the first directional receive beam and the first directional transmit beam are spatially separated (Hui, paras. 35, 44 and 64; note: space division duplexing and spatial streams and layers; Qi, paras. 16 and 27; note: beamforming and beam steering; paras. 8 and 10; note: MIMO spatial streams).  
Regarding claims 4, 14, 23 and 29, Hui in view of Qi teaches and makes obvious the method of claim 1, the apparatus of claims 9 and 28, and the medium of claim 20, wherein the .  

Claims 2, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view Qi, as applied to claim 1, 9 or 20 above, and in further view of Gamand et al. (US 10,615,852).
Regarding claims 2, 10-11 and 21, Hui in view of Qi does not teach and make obvious the method of claim 1, further comprising generating the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, the apparatus of claim 9, further comprising a butler matrix circuit configured to generate the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, the apparatus of claim 10, wherein the butler matrix circuit comprises a plurality of branch-line quadrature couplers, and wherein two or more of the plurality of branch-line quadrature couplers are communicatively coupled via a phase shifter circuit, the non-transitory computer-readable storage medium of claim 20, wherein the method further comprises generating the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming.  
However, Gamand discloses a circuit for Butler matrix beamforming including couplers and a phase shifter circuit (fig. 10; item 300; fig. 2, item 200; fig. 4A, item 300; col. 3, lines 58-67). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have generating the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming, a butler matrix circuit configured to generate the first directional receive beam and the first directional transmit beam utilizing .

Claims 5-6, 15, 24-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi as applied to claim 1, 14, 23 or 29 above, and in further view of Gamand and Dent (US 2009/0160576).
Regarding claims 5-6, 15, 24-25 and 30, Hui in view of Qi does not disclose the method of claim 4 and the medium of claim 23, further comprising: receiving, via a circuit, the second signal and the first signal; passing, via the circuit, the second signal to a plurality of branch-line quadrature couplers; performing, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam; and passing, via the circuit, the first signal to an analog-to-digital converter, the method of claim 5 and the medium of claim 24, wherein the circuit comprises a duplexer, the apparatus of claim 14, wherein the processor is further configured to: receive, via a duplexer, the second signal and the first signal; pass, via the duplexer, the second signal to a plurality of branch-line quadrature couplers; perform, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam; and pass, via the duplexer, the first signal to an analog-to-digital converter, the non-transitory computer-readable storage medium of claim 23, wherein the method further comprises: receiving, via a 
However, Gamand discloses receiving, via a circuit, a second (transmit) signal and a first (receive) signal (fig. 10; note: transmitter and receiver blocks coupled to an antenna array; fig. 6A-8B, col. 12, lines 43-49, col. 13, lines 53-54 and col. 14, lines 32-37; note: circuitry hardware); passing, via the circuit, the second signal to a plurality of branch-line quadrature couplers (figs. 2, 3 and 10; note: Butler matrix is implemented as branch-line quadrature couplers 202x); performing, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam (col. 3, line 57 through col. 6, line 44); and passing, via the circuit, the first signal to a receiver block (fig. 10). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, via a circuit, the second signal and the first signal; passing, via the circuit, the second signal to a plurality of branch-line quadrature couplers; performing, via the plurality of branch-line quadrature couplers, Butler matrix beamforming on the second signal to generate the first directional transmit beam; and passing, via the circuit, the first signal to a receiver block, the processor further configured to: receive, via a circuit, the second signal and the first signal; pass, via the circuit, the second signal to a plurality of branch-
Further, Hui in view of Qi and Gamand does not disclose the receiver block is coupled to or includes an analog-to-digital converter and wherein the circuit comprises a duplexer. Dent discloses an antenna array receiver block having an analog-to-digital converter (fig. 26, receive path through item 480 to downconverter; fig. 4, item 370; para. 66, third and fourth sentences) and a duplexer (fig. 26, item 470). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a receiver block coupled to or includes an analog-to-digital converter and the circuit comprise a duplexer in the invention of Hui in view of Qi and Gamand. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing decoding of a received signal and to implement a transceiver as is known in the art (Dent, fig. 26, receive path through item 480 to downconverter; fig. 4, item 370; para. 66, third and fourth sentences; fig. 26, item 470 and para. 141, lines 8-14; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

s 7, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi, Gamand and Dent as applied to claim 5, 15 or 24 above, and further in view of Shamsaifar et al. (US 2005/0030227) and Chin et al. (US 6,514,895).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi and Gamand as applied to claim 11 above, and further in view of Shamsaifar and Chin.
Regarding claims 7, 12 and 26, Hui in view of Qi, Gamand and Dent does not disclose the method of claim 5 and medium of claim 24, wherein the circuit comprises one or more of a meta-material or a material with tunable electric permittivity or permeability, and the apparatus of claim 11, wherein the butler matrix circuit comprises one or more of a meta-material or a material with tunable electric permittivity or permeability. 
However, Shamsaifar discloses an antenna array system (figs. 1-3) using tunable materials (para. 13). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the circuit and butler matrix circuit comprise one or more of a meta-material or a material with tunable electric permittivity or permeability in the invention of Hui in view of Qi, Gamand and Dent (or Hui in view of Qi and Gamand). The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a phased array communication system having adjustable frequencies of operation (Chin, col. 1, lines 18-37 and col. 2, lines 13-33; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 16, Hui in view of Qui, Gamand and Dent discloses and makes obvious the apparatus of claim 15 as noted above, further comprising a butler matrix circuit configured to generate the first directional receive beam and the first directional transmit beam utilizing Butler matrix beamforming (figs. 2-10) but does not disclose, wherein the butler matrix circuit comprises one or more of a meta-material or a material with tunable electric permittivity or .

Claims 8, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi, Gamand and Dent as applied to claim 5, 15 or 24 above, and further in view of Paramesh et al. (US 10,951,295 as supported by U.S. Provisional Application No. 62/766,884, pages 11-12).
Regarding claims 8, 19 and 27, Hui in view of Qi, Gamand and Dent does not disclose the method of claim 5 and medium of claim 24, further comprising performing interference cancelation on the first signal to eliminate interference generated by the second signal at the circuit, and the apparatus of claim 15, wherein the processor is further configured to perform interference cancelation on the first signal to eliminate interference generated by the second signal at the duplexer. However, Paramesh discloses eliminating interference of a transmitted signal from a received signal (fig. 8; col. 7, lines 6-32). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have performing interference cancelation on the first signal to eliminate interference generated by the second signal at the circuit, the processor further configured to perform interference cancelation on the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi, Gamand and Dent as applied to claim 15 above, and further in view of Lewis (US 2015/0219752).
Hui in view of Qi, Gamand and Dent does not disclose the apparatus of claim 15, wherein the duplexer comprises one or more of a circulator or a branch-line coupler. However, Lewis discloses this feature (para. 29, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the duplexer comprises one or more of a circulator or a branch-line coupler in the invention of Hui in view of Qi, Gamand and Dent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing a duplexer as is known in the art (Lewis, para. 29, second sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Qi, Gamand and Dent as applied to claim 15 above, and further in view of Lewis, Shamsaifar and Chin.
Hui in view of Qi, Gamand and Dent does not disclose the apparatus of claim 15, wherein the duplexer comprises a circulator or a branch-line coupler, and wherein the circulator or branch-line coupler comprise one or more of a meta-material or a material with tunable electric permittivity or permeability.  
However, Lewis discloses a duplexer comprises a circulator or a branch-line coupler (para. 29, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the duplexer comprises one or more of a circulator or a branch-line coupler in the invention of Hui in view of Qi, Gamand and Dent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically implementing a duplexer as is known in the art (Lewis, para. 29, second sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Shamsaifar discloses an antenna array system (figs. 1-3) using tunable materials (para. 13). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a circulator or branch-line coupler comprise one or more of a meta-material or a material with tunable electric permittivity or permeability in the invention of Hui in view of Qi, Gamand, Dent and Lewis. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a phased array communication system having adjustable frequencies of operation (Chin, col. 1, lines 18-37 and col. 2, lines 13-33; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462